Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 12-14, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kincaid (2007/0033913).


[AltContent: arrow][AltContent: arrow][AltContent: textbox (Capability for two harvester types laterally arranged)]
    PNG
    media_image1.png
    475
    559
    media_image1.png
    Greyscale



“[0025] Header 10, as shown, is provided with two pairs of row units 44 particularly suited for harvesting row crops. However, it is within the scope of the present invention that header 10 be provided with a reel head or different kind of cutting table to harvest crops such as wheat.”
“[0033] Harvesting with header 46 occurs much in the same fashion as with header 10. However, header 46 can harvest plots 100 and 104 simulatneously, keeping grain harvested from each plot separate. Also, the combine used in connection with header 46 is split into four compartments for separately handling grain from up to four different plots. Upon reaching alleyway 112, gate 52 is shifted, thus blocking access to the feederhouse passages and the corresponding combine compartments in which the grain from plots 100 and 104 is being processed. Plots 102 and 106 are then harvested and threshed in yet additional separate compartments within the combine.”

1. (Currently Amended) A combine harvester comprising: 
a body portion (10); 
a feeder house extending from the body portion (segregated feeder-house 12 / 48); and 
a compound header coupled to the feeder house (fig 6), the compound header comprising: 
a first crop harvester type (marked up); and 
a second crop harvester type laterally arranged relative to the first crop harvester type (marked up), 
wherein an entirety of the first crop harvester type is laterally adjacent to at least a portion of the second crop harvester type (shown/taught above).

“[0026] Header 10, when attached to a combine, is particularly useful for harvesting multi-crop research plots. The combine for use with header 10 is also physically divided into separate compartments of equal functional capacity. This practice is often referred to as "splitting" a combine and comprises retrofitting a machine designed to harvest a single crop so that it is capable of harvesting two different varieties of grain at a single time without cross-contaminating either grain plot. This modification has typically been applied to either twin rotor systems, or single cylinder systems equipped with a four-row header. This modification involves physically separating the internal components of the combine. Once threshed in one of the separate combine compostrants, the grain can be packaged or immediately analyzed using on-board data collection equipment.”

2. (Original) The combine harvester of claim 1, wherein the first crop harvester type is different from the second crop harvester type (taught above).

3. (Original) The combine harvester of claim 1, wherein the first crop harvester type and the second crop harvester type have equal widths (shown/taught above).

5. (Original) The combine harvester of claim 1, wherein the first crop harvester type forms a first crop flow of a first harvested crop, wherein the second crop harvester type forms a second crop flow of a second harvested crop, and wherein the first crop flow and the second crop flow are isolated from each other (see quote above).

6. (Original) The combine harvester of claim 5, further comprising processing equipment disposed in the body portion, wherein the first crop flow is transported to the processing equipment (par. 33).

The following sub-combination already addressed above in the combination claims, unless otherwise noted:

12. (Currently Amended) A compound header for a combine harvester, the compound header comprises: a first crop harvester type; and a second crop harvester type different from the first crop harvester type, the first crop harvester type and the second crop harvester type being laterally arranged relative to each other, wherein an entirety of the first crop harvester type is laterally adjacent to at least a portion of the second crop harvester type.

[AltContent: textbox (1st & 2nd conveyors)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    475
    559
    media_image1.png
    Greyscale


13. (Original) The compound header of claim 12, wherein the first crop harvester type comprises a first crop conveyor and wherein the second crop harvester type comprises a second crop conveyor (marked up).

14. (Original) The compound header of claim 13, wherein the first crop conveyor is laterally offset from the second crop conveyor (shown above).


18. (Original) The compound header of claim 12, wherein the lateral arrangement of the first crop harvester type and the second crop harvester type comprises the first crop harvester type being divided by the second crop harvester type (partition 56).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 15, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kincaid (2007/0033913).

Kincaid teaches the claimed invention, except teaching the design choice of widths or longitudinally being offset:

4. (Original) The combine harvester of claim 1, wherein the first crop harvester type and the second crop harvester type have unequal widths.
15. (Original) The compound header of claim 13, wherein the first crop conveyor is at least partially longitudinally offset from the second crop conveyor.

The applicant is reminded that a change in the size of a prior art device, wherein there is no structural or functional significance disclosed as to the specific size of an element (compare with claim 3, where “equal” width is claimed), is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the crop harvester types with unequal width, in other words being partially offset, using sound engineering skill and judgement.

19. (Original) The compound header of claim 18, wherein the first crop harvester type comprises a first crop conveyor, wherein the second crop harvester type comprises a second crop conveyor, and wherein the first crop conveyor is longitudinally offset from the second crop conveyor (addressed in cl. 15).


Claim(s) 7-11, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kincaid (2007/0033913).

8. (Original) The combine harvester of claim 5, wherein the second crop flow is offloaded from the compound header (it is well known to one skilled in the art, that the crop is conventionally offloaded).
11. (Original) The combine harvester of claim 7, wherein the second crop flow is transported through the body portion prior to being offloaded from the combine harvester (it is well known to one skilled in the art, that the crop is conventionally offloaded).
16. (Original) The compound header of claim 13, further comprising a first offloading location associated with the first crop conveyor and a second offloading location associated with the second crop conveyor, wherein the first offloading location is located laterally adjacent to the first crop conveyor, and wherein the second offloading location is located longitudinally adjacent to the second crop conveyor (see cl. 8, 16).

Kincaid teaches the claimed invention, except shown how the two crop types are “offloaded”:

7. (Original) The combine harvester of claim 5, wherein the second crop flow is offloaded from the combine harvester in an unprocessed condition.
9. (Original) The combine harvester of claim 8, wherein the second crop flow is offloaded from the header to a vehicle.
10. (Original) The combine harvester of claim 8, wherein the second crop flow is offloaded onto the ground.

It would have been obvious to pick and choose from any of the well known manner the crop is offloaded, i.e. to a vehicle or onto the ground, and/or unprocessed, because there is no criticality of how the crop is handled, therefore, it would have been well within the skill before the effective filing date of the claimed invention to offload to the ground, to the vehicle, and/or unprocessed using sound engineering judgement and skill.








Claim(s) 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kincaid (2007/0033913).

Kincaid teaches:

“[0025] Header 10, as shown, is provided with two pairs of row units 44 particularly suited for harvesting row crops. However, it is within the scope of the present invention that header 10 be provided with a reel head or different kind of cutting table to harvest crops such as wheat.”

17. (Original) The compound header of claim 12, wherein the first crop conveyor is an auger and wherein the second crop conveyor is an endless belt.

20. (Original) The compound header of claim 12, wherein the first crop harvester type comprises a harvester comprising row units and wherein the second crop harvester type comprises a reel harvester.

It would have been obvious to pick and choose from any of the well known conveyor type, such as  one being an auger / row unit harvester (shown) and the other being an endless belt / a reel harvester, because there is no criticality of using same or different conveyor or header/harvester type, as demonstrated by applicant’s Disclosure; therefore, selecting one over the other, mixing and matching the conveyors / header type, would have been well within the skill before the effective filing date of the claimed invention.

Claim(s) 4, 15, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borry et al (10321628).

Earlier 102(a1) Rejection, herein incorporated.

Borry the claimed 1st & 2nd crop types, that are different: 

“(5) To this end, the invention provides in a header for an agricultural harvester, the header comprising a connector adapted to be connected to a feeder of the agricultural harvester, the header further comprising a cutter bar and a first lateral crop transporting mechanism to move crop material towards a first opening at the connector, characterized in that the header further comprises a second lateral crop transporting mechanism provided at a distance from the first lateral crop transporting mechanism, the second lateral crop transporting mechanism being provided to move crop material towards a second opening at the connector, the second opening being different from the first opening.”
“(6) The header of the invention has two separate lateral crop transporting mechanisms. Thereby, each lateral crop transporting mechanisms typically extends over substantially the complete width of the header. This allows the header of the invention to transport a first type of crop material, via a first lateral crop transporting mechanism, to a first opening. A second type of crop material can be transported to a second opening via a second lateral crop transporting mechanism. In this manner, the header of the invention allows the first type of crop material and the second type of crop material to be separately collected and transported to separate openings. “


Borry also teaches above that alternatively in a row sensitive harvesting a respective the header types are laterally arranged:

“(8) Preferably, a crop separating mechanism is provided to separate crop material on the field such that one type of crop material arrives at the first lateral crop transporting mechanism while another type of crop material arrives at the second lateral crop transporting mechanism. Thereby, the separating mechanism can be tailored to two types of crop material wherein a predetermined know physical difference between the crop types is used for separating the crop types, alternatively a row sensitive mechanism is provided ensuring that one row arrives at one of the lateral crop transporting mechanisms while an adjacent row arrives at the second lateral crop transporting mechanism.”

Therefore, the amendment is also met: “an entirety of the first crop harvester type is laterally adjacent to at least a portion of the second crop harvester type” (see also fig 2).
One skilled in the art could pick on choose the width, longitudinal offsetting, and in the manner the crop types are offloaded, since each embodiment or species are well known and would only require a conventional skill or one skilled in the harvesting art;
Also, there is no there is no established criticality cited in applicant’s Disclosure, in fact it is disclosed that they are interchangeable choices/species.



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

New search and examination was required in view of the amendments, including the following claimed feature:

“an entirety of the first crop harvester type is laterally adjacent to at least a portion of the second crop harvester type.”

In order to expedite prosecution, the Borry et al reference is no longer cited as a 102(a1) reference.  However, it is noted that “an entirety” and “adjacent to least a portion” would be interpreted by one skilled as shown and met in the prior art.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.


Johnson et al (2013/0102369) teaches an entirety of the first crop harvester type is laterally adjacent to at least a portion of the second crop harvester type, separately gathered and kept (par. 6; fig 3).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/ARPAD FABIAN-KOVÁCS/Primary Examiner, Art Unit 3671